
	
		II
		111th CONGRESS
		2d Session
		S. 3843
		IN THE SENATE OF THE UNITED STATES
		
			September 27, 2010
			Mr. Schumer (for
			 himself, Mrs. Gillibrand,
			 Mr. Feingold, and
			 Mrs. Boxer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require disclosure of the physical location of
		  business agents engaging in customer service communications, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Notification of Origin of
			 Telecommunications and Internet Consumer Exchanges Act of
			 2010 or the NOTICE Act of 2010.
		2.DefinitionsIn this Act:
			(1)Business
			 entityThe term business entity means any
			 organization, corporation, trust, partnership, sole proprietorship,
			 unincorporated association, or venture established to make a profit, in whole
			 or in part, by purposefully availing itself of the privilege of conducting
			 commerce in the United States.
			(2)CommerceThe
			 term commerce has the meaning given the term in section 3(a) of
			 the Consumer Product Safety Act (15 U.S.C. 2052(a)).
			(3)ConsumerThe
			 term consumer means any individual within the territorial
			 jurisdiction of the United States who purchases, transacts, or contracts for
			 the purchase or transaction of any goods, merchandise, or services, not for
			 resale in the ordinary course of the individual's trade or business, but for
			 the individual's use or that of a member of the individual's household.
			(4)Customer
			 service communicationThe term customer service
			 communication means any telecommunication or wire communication between
			 a consumer and a business entity in furtherance of commerce.
			(5)TelecommunicationThe
			 term telecommunication means the transmission, between or among
			 points specified by the communicator, of information of the communicator's
			 choosing, without change in the form or content of the information as sent and
			 received.
			(6)Wire
			 communicationThe term wire communication or
			 communication by wire means the transmission of writing, signs,
			 signals, pictures, and sounds of all kinds by aid of wire, cable, or other like
			 connection between the points of origin and reception of such transmission,
			 including all instrumentalities, facilities, apparatus, and services (among
			 other things, the receipt, forwarding, and delivery of communications)
			 incidental to such transmission.
			3.Required
			 disclosure by business entities engaged in customer service communications of
			 physical location
			(a)In
			 generalExcept as provided in subsection (b), a business entity
			 that either initiates or receives a customer service communication shall
			 require that each of its employees or agents participating in the communication
			 disclose their physical location at the beginning of each customer service
			 communication so initiated or received.
			(b)Exceptions
				(1)Business
			 entities located in the United StatesThe requirements of
			 subsection (a) shall not apply to a customer service communication involving a
			 business entity if all of the employees or agents of the business entity
			 participating in such communication are physically located in the United
			 States.
				(2)Communication
			 initiated by consumer knowingly to foreign entity or addressThe
			 requirements of subsection (a) shall not apply to an employee or agent of a
			 business entity participating in a customer service communication with a
			 consumer if—
					(A)the customer
			 service communication was initiated by the consumer;
					(B)the employee or
			 agent is physically located outside the United States; and
					(C)the consumer
			 knows or reasonably should know that the employee or agent is physically
			 located outside the United States.
					(3)Emergency
			 servicesThe requirements of subsection (a) shall not apply to a
			 customer service communication relating to the provision of emergency services
			 (as defined by the Federal Trade Commission).
				(4)Business
			 entities and customer service communications excluded by Federal Trade
			 CommissionThe Federal Trade Commission may exclude certain
			 classes or types of business entities or customer service communications from
			 the requirements of subsection (a) if the Commission finds exceptionally
			 compelling circumstances that justify such exclusion.
				(c)Certification
			 requirementEach year, each business entity that participates in
			 a customer service communication shall certify to the Federal Trade Commission
			 that it has complied or failed to comply with the requirements of subsection
			 (a).
			(d)RegulationsNot later than 1 year after the date of the
			 enactment of this Act, the Federal Trade Commission shall promulgate such
			 regulations as may be necessary to carry out the provisions of this Act.
			(e)Effective
			 dateThe requirements of subsection (a) shall apply with respect
			 to customer service communications occurring on or after the date that is 1
			 year after the date of the enactment of this Act.
			4.Enforcement
			(a)In
			 generalAny failure to comply
			 with the provisions of section 3 shall be treated as a violation of a
			 regulation under section 18(a)(1)(B) of the Federal Trade Commission Act (15
			 U.S.C. 57a(a)(1)(B)) regarding unfair or deceptive acts or practices.
			(b)Powers of
			 Federal Trade Commission
				(1)In
			 generalThe Federal Trade
			 Commission shall prevent any person from violating this Act, and any regulation
			 promulgated thereunder, in the same manner, by the same means, and with the
			 same jurisdiction, powers, and duties as though all applicable terms and
			 provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were
			 incorporated into and made a part of this Act.
				(2)PenaltiesAny person who violates regulations
			 promulgated under this Act shall be subject to the penalties and entitled to
			 the privileges and immunities provided in the Federal Trade Commission Act in
			 the same manner, by the same means, and with the same jurisdiction, power, and
			 duties as though all applicable terms and provisions of the Federal Trade
			 Commission Act were incorporated into and made part of this Act.
				(c)Authority
			 preservedNothing in this Act
			 shall be construed to limit the authority of the Federal Trade Commission under
			 any other provision of law.
			
